DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed January 20, 2022, is entered.  Applicant amended claim 1.  No new matter is entered.  Claims 1-8 remain pending before the Office for review.
(2)
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuzuki et al. (U.S. Patent No. 6,184,457).
With respect to claim 1, Tsuzuki teaches a series-connected solar cell module (Figure 7A) comprising a plurality of solar cell units, wherein each of the plurality of solar cell units comprises a plurality of solar cells (101, 101’).  Figure 7A and Col. 1, Lines 36-43 and Col. 10, Lines 35-51.
Tsuzuki further teaches in each of the plurality of solar cell units, which are depicted in Figures 7A and 7B, a back surface of one of two adjacent solar cells (101’) is electrically connected to a front surface of the other of the two adjacent solar cells (101) through a conductive material (104), wherein the conductive material covers a part of the back surface of one of the two adjacent solar cells and a part of the front surface of the other of the two adjacent solar cells.  Figures 7A and 7B and Col. 10, Lines 35-51.

With respect to claim 2, Tsuzuki teaches the conductive material (104) comprises a connection portion located between the two adjacent solar cells, a first conductive portion (overlap with 103’) connected to the back surface of one of the two adjacent solar cells and a second conductive portion (overlap with 103) connected to the front surface of the other of the two adjacent solar cells.  Figures 7A and 7B and Col. 10, Lines 35-51.
With respect to claim 4, Tsuzuki teaches, as seen in Figure 7B, the first and second insulating layer extend beyond the overlap with the solar cell to contact the connection portion.  Figure 7B.  Tsuzuki also teaches the first and second insulating layers are adhered to the connection portion (Col. 7, Lines 22-26) and also laminated with the connection portion (Col. 7, Lines 27-32), meaning the first and second insulating portions are part of the connection portion within the scope of the claimed invention.  Figures 7A and 7B and Col. 10, Lines 35-51.
With respect to claim 5, Tsuzuki teaches the first and second insulating layers are arranged on solar cells.  Figures 5A and 5B and Col. 6, Lines 16-27.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki et al. (U.S. Patent No. 6,184,457) in view of Kawakita (JP 2005-129773A).
With respect to claim 3, Tsuzuki teaches the series-connected solar cell module but is silent as to whether the first and second conductive portions are perpendicular to the connection portions.
However, Kawakita, which also deals with series-connected solar cell modules, teaches a conductive material comprising first and second conductive portions that are perpendicular to the connection portion.  Figure 7.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Tsuzuki and Kawakita is the use of a known technique to improve a similar device in the same way.  Both Tsuzuki and Kawakita teaches series-connected solar cell modules comprising solar cells connected by a conductive material having first and second conductive portions and a connection portion.  Kawakita teaches an effective arrangement for such a conductive material is for the first and second conductive portions to be perpendicular to the connection portion.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly structure Tsuzuki’s conductive material because Kawakita teaches this to be an effective arrangement, meaning the modification has a reasonable expectation of success.
claims 6 and 7, Tsuzuki teaches the series-connected solar cell-module, as described above, wherein the individual solar cells are square shaped, but is silent as to whether the plurality of solar cell units are arranged in parallel in a width direction of the plurality solar cell units or in parallel in a length direction of the plurality of solar cell units.
However, Kawakita teaches a similar series-connected solar-cell module comprising square shaped solar cells, wherein the solar cell units of the module are arranged in parallel in a width direction of the plurality of solar cell units or in a length direction of the plurality of solar cell units.  Figure 8 and Paragraph 26.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Tsuzuki with Kawakita is the use of a known technique to improve a similar module in the same way.  Both Tsuzuki and Kawakita teach series-connected solar-cell modules comprising square shaped solar cells.  Kawakita teaches the solar cell units of such a module are arranged in parallel in width direction or in a length direction.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly arrange the solar cell units taught by Tsuzuki because Kawakita teaches this to be an effective arrangement, meaning the modification has a reasonable expectation of success.
(4)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki et al. (U.S. Patent No. 6,184,457) in view of Morad et al. (U.S. Publication No. 2015/0349703).
With respect to claim 8, Tsuzuki teaches the solar cell module but is silent as to whether a junction box of the solar cell module is provided in the middle of the plurality of solar cell units.

It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Tsuzuki with Morad is the combination of prior art elements according to known methods to yield predictable results.  Both Tsuzuki and Morad are directed toward solar cell modules.  Morad teaches such a module has a junction box connected thereto, wherein the junction box is provided in the middle of the plurality of solar cell units (rows) of the module.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly combine Tsuzuki’s module with a junction box, as taught by Morad, because Morad teaches this to be an effective junction box arrangement for a module, meaning the modification has a reasonable expectation of success.
(5)
Response to Arguments
	Applicant’s arguments are moot in view of the new ground of rejection.  Applicant’s amendment necessitated the rejection.
(6)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759